DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-14 are pending and rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001) in view of McKinley et al. (hereinafter McKinley") (US 2014/0107417).
Regarding Claim 1, Grunberg discloses an endoscope (Fig. 3, an endoscope comprising a main support device 4 and a camera bracket 12c; [0005] & [0043]), comprising:
a tube (Fig. 3, a tubular body comprising a main support device 4 and a camera bracket 12c; [0043]) including a proximal portion (Fig. 3, main support device 4; [0043]), and a distal portion (Fig. 3, a camera bracket 12c; [0043]) pivotably coupled to the proximal portion (Fig. 3, the main support device 4 is pivotably coupled to the camera bracket 12c via a joint 17c; [0043]), the distal portion defining a longitudinal axis (Fig. 3, a pivot axis 19; [0044]); and
a pair of image sensors (Fig. 3, a first image sensor 13a and a second image sensor 13b; [0041]) disposed in a linear array along the longitudinal axis defined by the distal portion (the first image sensor 13a and the second image sensor 13b are disposed in a linear array along the pivot axis 19; see Fig. 3).
Grunberg fails to explicitly disclose wherein the distal portion is transparent and the pair of image sensors are disposed within the distal portion.
However, McKinley teaches an endoscope (Fig. 1, a cannula assembly 100 with an insertable imaging transmission component; [0034] & [0037]), comprising:
a body (Fig. 1, a tubular element 110; [0034]) including a proximal portion (Fig. 1, a proximal portion 114; [0034]) and a distal portion (Fig. 1, a distal end 116; [0034]) pivotably coupled to the proximal portion (Fig. 1, the distal end 116 is pivotably connected to the tubular element 110; [0042]);
a pair of image sensors (Fig. 3, one or more image transmission components 304; [0037]); and
wherein the distal portion is transparent (Fig. 1, the distal end 116 is transparent; [0051]) and the pair of image sensors are disposed within the distal portion (Fig. 3, the one or more image transmission components 304 are disposed in a deployable portion 204 of the distal end 116; [0036]).
The advantage of the transparent distal end is to permit an operator to see a forward view beyond the endoscope when the image sensors are not pivoted (McKinley; [0051]).

Regarding Claim 2, Grunberg, as previously modified by McKinley, discloses the endoscope according to Claim 1. Grunberg further discloses wherein the pair of image sensors are secured to the distal portion of the tube (Fig. 3, the first image sensor 13a and the second image sensor 13b are mounted on the camera bracket 12c; [0043]).
Regarding Claim 3, Grunberg, as previously modified by McKinley, discloses the endoscope according to Claim 1. Grunberg further discloses wherein the distal portion is pivotable relative to the proximal portion (Fig. 3, the camera bracket 12c has a pivot movement 18c of 90°; [0043]) between a first position (an inserted position (not shown); [0043]), in which the longitudinal axis of the distal portion is parallel relative to a longitudinal axis defined by the proximal portion (Fig. 3, in the inserted position (not shown), the pivot movement 18c is 0° and the pivot axis 19 is parallel to a rotation axis 21 of the main support device 4; [0044]), and a second position (Fig. 3, a folded position; [0043]), in which the longitudinal axis of the distal portion is non-parallel relative to the longitudinal axis defined by the proximal portion (Fig. 3, in the folded position, the pivot movement 18c is 90° and the pivot axis 19 is orthogonal to the rotation axis 21 of the main support device 4; [0044]).
Claims 7-9 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abou El Kheir (hereinafter "Abou") (US 2008/0027279) in view of McKinley et al. (hereinafter "McKinley") (US 2014/0107417).
Regarding Claim 7, Abou discloses an endoscope (Fig. 1, an endoscopic device; [0143]), comprising:

a pair of sensor assemblies secured to the pair of distal portions of the elongated body (Fig. 12, a first camera 40 is secured to the first probe 3 and a second camera 40 is secured to the second probe 4; [0159]).
Abou fails to explicitly disclose wherein the pair of distal portions are transparent and the pair of sensor assemblies are disposed within the pair of distal portions.
However, McKinley teaches an endoscope (Fig. 1, a cannula assembly 100 with an insertable imaging transmission component; [0034] & [0037]), comprising:
a body (Fig. 1, a tubular element 110; [0034]) including a proximal portion (Fig. 1, a proximal portion 114; [0034]) and a distal portion (Fig. 1, a distal end 116; [0034]) pivotably coupled to the proximal portion (Fig. 1, the distal end 116 is pivotably connected to the tubular element 110; [0042]);
a pair of image sensors (Fig. 3, one or more image transmission components 304; [0037]); and
wherein the distal portion is transparent (Fig. 1, the distal end 116 is transparent; [0051]) and the pair of image sensors are disposed within the distal portion (Fig. 3, the one or more image transmission components 304 are disposed in a deployable portion 204 of the distal end 116; [0036]).
The advantage of the transparent distal end is to permit an operator to see a forward view beyond the endoscope when the image sensors are not pivoted (McKinley; [0051]).

Regarding Claim 8, Abou, as previously modified by McKinley, discloses the endoscope according to Claim 7. Abou further discloses wherein the elongated body includes:
a first tube (Fig. 1, a first probe assembly comprising the first probe 3 and the first probe arm 5; [0143]) having a proximal portion (Fig. 1, the first probe arm 5; [0143]) defining a longitudinal axis (Fig. 1, the first probe arm 5 defines a first probe arm axis; [0143]), and a first distal portion of the pair of distal portions (Fig. 1, the first probe 3; [0143]) pivotably coupled to the proximal portion of the first tube (Fig. 7, the first probe 3 is pivotably coupled to the first probe arm 5 via a first probe gear 31; [0144]); and
a second tube (Fig. 1, a second probe assembly comprising the second probe 4 and the second probe arm 6; [0143]) disposed in parallel relation to the first tube (Fig. 1, the first probe assembly and the second probe assembly are parallel; [0147]) and having a proximal portion (Fig. 1, the second probe arm 6; [0143]) defining a longitudinal axis (Fig. 1, the second probe arm 6 defines a second probe arm axis; [0143]), and a second distal portion of the pair of distal portions (Fig. 1, the second probe 4; [0143]) pivotably coupled to the proximal portion of the second tube (Fig. 7, the second probe 4 is pivotably coupled to the second probe arm 6 via the second probe gear 32; [0144]).
Regarding Claim 9, Abou, as previously modified by McKinley, discloses the endoscope according to Claim 8. Abou further discloses wherein the pair of sensor assemblies includes a first sensor assembly secured to the first distal portion of the first tube (Fig. 12, the first camera 40 is secured to the first probe 3; [0159]) and a second sensor assembly secured to the second distal portion of the second tube (Fig. 12, the second camera 40 is secured to the second probe 4; [0159]).
Regarding Claim 13, Abou, as previously modified by McKinley, discloses the endoscope according to Claim 7. Abou further discloses wherein the pair of sensor assemblies are coplanar (the first camera 40 and the second camera 40 are coplanar; see Fig. 10).
Regarding Claim 14, Abou, as previously modified by McKinley, discloses the endoscope according to Claim 7. Abou further discloses
a first actuation mechanism (Fig. 7, a first probe belt 36; [0157]) including a distal portion coupled to a first distal portion of the pair of distal portions (Figs. 5 & 7, a distal portion of the first probe belt 36 is coupled to the first probe 3 via a first mounting assembly 43; [0157]) such that movement of the first actuation mechanism pivots the first distal portion relative to the proximal portion (Fig. 7, the first probe belt 36 causes the first probe 3 to pivot relative to the first probe arm 5; [0157]); and
a second actuation mechanism (Fig. 7, a second probe belt 37; [0157]) including a distal portion coupled to a second distal portion of the pair of distal portions (Figs. 5 & 7, a distal portion of the second probe belt 37 is coupled to the second probe 4 via a second mounting assembly 44; [0157]) such that movement of the second actuation mechanism pivots the second distal portion relative to the proximal portion (Fig. 7, the second probe belt 37 causes the second probe 4 to pivot relative to the second probe arm 6; [0157]).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001) in view of McKinley et al. (hereinafter McKinley") (US 2014/0107417) as applied to Claims 1 & 3 above, and further in view of Abou El Kheir (hereinafter "Abou") (US 2008/0027279).
Regarding Claim 4, Grunberg, as previously modified by McKinley, discloses the endoscope according to Claim 3. Grunberg, as previously modified by McKinley, fails to explicitly disclose an actuation mechanism having a distal portion coupled to the distal portion of the tube such that 
However, Abou teaches an endoscope (Fig. 1, an endoscopic device; [0143]), comprising:
an actuation mechanism (Fig. 5, a rod control assembly 47; [0143]) having a distal portion (Fig. 5, a distal end 71; [0156]) coupled to a distal portion of a tube (Fig. 5, the distal end 71 of the rod control assembly 47 is attached to a probe arm 5 of a probe assembly comprising a probe arm 5 and a tubular shaft 2; [0121] & [0143]) such that movement of the actuation mechanism pivots the distal portion of the tube between a first and second positions (Figs. 5 & 6, the rod control assembly 47 pivots the probe arm between an opened position and a closed position; [0143]).
The advantage of the rod control assembly is to controllably adjust the pivoting of the distal end of the tube thereby allowing for precise movements in small spaces (Abou; [0143]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the tube as disclosed by Grunberg, as previously modified by McKinley, to include the rod control assembly taught by Abou, to controllably adjust the pivoting of the distal end of the tube thereby allowing for precise movements in small spaces (Abou; [0143]).
Regarding Claims 5 & 6, Grunberg, as previously modified by McKinley, discloses the endoscope according to Claim 1. Grunberg, as previously modified by McKinley, fails to explicitly disclose wherein the proximal and distal portions of the tube each define oblique cutouts; and wherein the oblique cutouts together define a triangular-shaped opening in the tube when the tube is in a linear configuration, the triangular-shaped opening configured to allow the distal portion of the tube to articulate relative to the proximal portion of the tube between the linear configuration and a non-linear configuration.
However, Abou teaches an endoscope (Fig. 1, an endoscopic device; [0143]), comprising:

wherein the proximal and distal portions of the tube each define oblique cutouts (Fig. 5, an angled top surface 83 of the tubular shaft 2 and an angled bottom surface (not labeled) of the probe arm 5; [0156]); and
wherein the oblique cutouts together define a triangular-shaped opening in the tube when the tube is in a linear configuration (the angled top surface 83 and the angled bottom surface form a triangular cutout when the probe assembly is in a closed position; see Fig. 5), the triangular-shaped opening configured to allow the distal portion of the tube to articulate relative to the proximal portion of the tube between the linear configuration and a non-linear configuration (the angled top surface 83 and the angled bottom surface mate when probe arm 5 is in an opened position; see Fig. 7).
The advantage of the angled surfaces between the distal portion and the proximal portion is to prevent movement of the distal portion beyond a predetermined limit (Abou; [0156]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal portion and the proximal portion as disclosed by Grunberg, as previously modified by McKinley, to include respective angled surfaces taught by Abou, to prevent movement of the distal portion beyond a predetermined limit (Abou; [0156]).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abou El Kheir (hereinafter "Abou") (US 2008/0027279) in view of McKinley et al. (hereinafter "McKinley") (US 2014/0107417) as applied to Claim 8 above, and further in view of von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001).
Regarding Claims 10-12, Abou, as previously modified by McKinley, discloses the endoscope according to Claim 8. Abou, as previously modified by McKinley, fails to explicitly disclose wherein the 
However, Grunberg teaches an endoscope (Fig. 1, multi camera system; [0039]), comprising:
a first tube (Fig. 1, a main support device 4; [0039]);
a second tube (Fig. 1, an additional support device 3; [0049]);
wherein the first tube is rotatable about a longitudinal axis of the first tube (Fig. 1, the main support device 4 rotates; [0005]), and the second tube is rotatable about a longitudinal axis of the second tube (Fig. 1, the additional support device 3 rotates; [0005]);
wherein the first tube is axially movable along the longitudinal axis of the first tube (Fig. 1, the main support device 4 is insertable into a trocar 1; [0039]), and the second tube is axially movable along the longitudinal axis of the second tube (Fig. 1, the additional support device 3 is inserted into the trocar 1; [0039]); and
wherein the first and second tubes are slidable and rotatable relative to one another (Fig. 1, the main support device 4 and the additional support device rotate and slide independently; [0029]).
The advantage of the tubes independently rotating and sliding is to provide more degrees for the surgeon to view the patient (Grunberg; [0029]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the tubes as disclosed by Abou, as previously modified by McKinley, with to include independent rotation and sliding taught by Grunberg, to provide more degrees for the surgeon to view the patient (Grunberg; [0029]).
Response to Arguments
Applicant’s arguments, see Page 7, filed September 14, 2021, with respect to the objections to the drawings and specification have been fully considered and are persuasive in light of amendments to the drawings and specification.
T have been withdrawn.
Applicant’s arguments, see Page 7, filed September 14, 2021, with respect to the rejection under 35 U.S.C. § 112(b) of Claim 6 have been fully considered and are persuasive in light of amendments to Claim 6.
The rejection under 35 U.S.C. § 112(b) of Claim 6 has been withdrawn.
Applicant’s arguments, see Pages 7-8, filed September 14, 2021, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        01/03/2021